Title: To James Madison from John J. Murray, 12 July 1804 (Abstract)
From: Murray, John J.
To: Madison, James


12 July 1804, Glasgow. “I have now the honor to transmit you a Report of the Trade of the United States ⟨wi⟩thin my district commencing 1 Jany & ending 30 June last.
“Not having had the honor of an answer from you to my letter of the 22 June 1803 and those of subsequent dates I am at a loss to know in what light Government views the property of the Vessels that I have at different times reported to be owned in this Country by British subjects, but nominally by American Citizens residing in the United States, and consequently how to conduct myself respecting them.
“By referring to the accompanying Report it will be seen that the Mary Ann, Birmingham Packet, Volant, Susannah & Brandy Wine Miller, have lately been registered anew and in the names of other persons than those mentioned in the old Registers, altho’ the property is still the same as formerly. All the Vessells designated by the letter S in the 2d Column of the Report are in my firm belief owned by British subjects.”
 